DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 12/15/2020, is acknowledged.

3.  Claims 1-20 are pending and under examination in the instant application.

4.  Applicant’s IDS, filed 02/22/2021 and 02/25/2021, is acknowledged. 

 
5. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

  
6.  Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  

The specification disclosure does not enable one skilled in the art to practice the invention 
without an undue amount of experimentation. 

The specification lacks empirical data in using the claimed anti-B7-H3 antibodies, h1702 and h1703 in the treatment of any disease related to a B7-H3 positive cell including cancer or inflammation. The specification does not provide exemplification or animal model to treat each and every disease related to a B7-H7 positive cell including inflammation and cancer with anti-B7-H7 antibodies, h1702 and h1703. 

The MPEP states that the issue of "correlation" is also dependent on the state of the prior art. In other words, if the art is such that a particular model is recognized as correlating to a specific condition, then it should be accepted as correlating unless the examiner has evidence that the model does not correlate. Even with such evidence, the examiner must weigh the evidence for and against correlation and decide whether one skilled in the art would accept the model as reasonably correlating to the condition. See MPEP 2164.02. 

The invention is directed to the use of anti-B7-H3 antibody h1702 and h1703 in the treatment of a disease related to a B7-H3 positive cell including inflammation and cancer, especially in non-small cell lung cancer, renal cancer, urinary tract epithelial cancer, colorectal cancer, prostate cancer, glioblastoma multiforme, ovarian cancer and pancreas cancer, prostate cancer, the expression level of B7-H3 is positively correlated with clinical pathological malignancy (such as tumor volume, extra- prostatic invasion or Gleason score), and is also associated with cancer progression, glioblastoma multiforme [0006].

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.
The specification at [0007] discloses that there have been therapeutic strategies specific for B7-H3 target for preclinical studies. For example, antibodies targeting murine B7-H3 will enhance infiltrative CD8-positive T cells in tumors and inhibit tumor growth (Mod Pathol. 2010 Aug; 23(8): 1104-1112). Furthermore, patent WO 2008/066691 shows that antibodies recognizing the B7-H3 variant, B7-H3a, exhibited an in vivo anti-tumor effect on adenocarcinoma. In clinical studies, an ADC of murine B7-H3 antibody conjugated with radioactive I131 significantly inhibited the growth of neuroblastoma in patients (J Neufooocol 97(3):409-18 (2010)).
The specification at [0137] show that both h1702 and h1703 antibodies were efficiently endocytosed into cells after binding to U87MG (glioma) cells.  
The specification does not provide empirical data to show the efficacy of the anti-B7-H3 antibodies h1702 and h1703 on any disease related to a B7-H3 positive cells including inflammation and cancer. The influence of a scientific theory should depend on its empirical and demonstrable aspects and not its underlying logic. Yet such empirical and demonstrable aspects of the claimed methods with the anti-B7H3 antibodies h1702 and h1703 are lacked in the instant specification. It is not clear that the skilled artisan could predict the efficacy of the anti-B7-H3 antibodies h1702 and h1703, encompassed by the claims. The specification fails to provide empirical data to show that the claimed method would work in vivo.
The instant specification fails to demonstrate that the h1702 and h1703 antibodies are B7-H3 antagonists.  Neither the specification nor the art have identify B7-H3 receptor(s).  Since the B7-H3 receptor(s) identity is unknown, the development of B7-H3 antagonistic antibody is greatly hindered.  
Picarda et al (Clin Cancer Res. 2016 July 15; 22(14): 3425–3431) teaches that challenges remain to identify the receptor(s) of B7-H3 and thus better elucidate the role of the B7-H3 pathway in immune responses and tumor evasion (abstract).  The receptor(s) for B7-H3 has yet to be discovered (19,20). Nevertheless, the crystal structure of mouse B7-H3 reveals that its receptor engagement on T cells involves the particular segment connecting F and G strands (the FG loop) of the immunoglobulin variable domain of B7-H3 (19). Moreover, B7-H3 crystallizes as a glycosylated monomer but also undergoes an unusual dimerization in vitro. Altogether, the nature of the receptor(s), differences in cellular context, and various disease models certainly account for the discrepancies in the function of the B7-H3 pathway in regulating both innate and adaptive immunity during homeostasis and inflammation (page 3, 1st ¶).
Picarda et al further teaches that the precise role of B7-H3 in regulating the function of tumor-infiltrating immune cells and its’ activity in cancer cells has yet to be fully elucidated. This is due in large part to the conflicting studies that have demonstrated B7-H3 to be either co-stimulatory or coinhibitory in several disease models. Additionally, the receptor(s) that interact with B7-H3 has yet to be identified, magnifying the scrutiny. However, there is no doubt that aberrant expression of B7-H3 consists of a possible biomarker and a promising immune checkpoint target for multiple cancer immunotherapy approaches (Figure 1), as anticipated almost 10 years ago (43). The scientific community is beginning to explore its therapeutic role in cancer in a variety of ways.

Importantly, Picarda et al teach that blocking mAbs are effective because they either partially or completely neutralize inhibitory ligand-to-receptor interactions, thus allowing effector functions. Despite the fact that the B7-H3 binding partner(s) remains unknown and that mAbs generated against B7-H3 are specific to the protein, the ability of these mAbs to neutralize B7-H3 interactions and the signaling pathway remains unknown. Thus, currently, no blocking mAb against B7-H3 is available. Until this receptor (or receptors) is found, additional strategies in screening antibodies for neutralization capacity need to be developed (see Blocking monoclonal antibodies section).
Picarda et al teach that knowing that the receptor(s) of B7-H3 on activated T cells engages the FG loop of the IgV domain of B7-H3 (19), a small molecule inhibitor could be designed to disturb this specific ligation area (Figure 1D). Although often unpredictable, off-target effects can arise and should be assessed as thoroughly as possible to limit detrimental consequences (see Section Targeting B7-H3 with small molecule inhibitors).
Furhtermore, Picarda teaches that finding B7-H3 receptor(s) and better elucidating the involvement of B7-H3 pathway in immune responses and cancer development is crucial, as it would help for the design of more effective therapeutic agents, with the ultimate goal of complete and durable treatment of human cancers.
Picarda et al also teaches that antibody drug conjugates (ADC) bind to B7-H3 expressed by tumor cells and are internalized and generate cytotoxicy to tumor cells (see Fig. 1 ligand).
The prior art also show that B7-H3 can function as a co-stimulatory and co-inhibitory molecule; the difference in its role could be related to the existence of different immune cells/cytokines and multiple unidentified binding partners


The specification fails to provide a correlation between h1702 and h1703 antibodies and treatment of each and every disease related to a B7-H3 positive cell including inflammation and cancer.
Applicant fails to demonstrate in vivo treatment of each and every inflammation and each and every cancer using h1702 and h170.

The specification does not provide exemplification of animal model to treat each and every disease related to a B7H3 positive cell including inflammation and cancer. No therapeutic effect was obtained for any disease related to a B7-H3 positive cell  with h1702/h1703 antibody.

However, given the relatively incomplete understanding in correlating between the safety, tolerability and PK of h1702/h1703 antibody and in vivo animal models to clinical treatment of diseases related to a B7-H3 positive cell such as inflammation and cancers  involved, and the lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims, the claims are not enabled. See MPEP 2164.08.

In re Fisher, 166 USPQ 18 indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. One cannot extrapolate the teachings of the specification to the scope of the claims because the intended use of the claims are drawn to the treatment of a disease related to a B7-H3 positive cell including inflammation and cancers using the anti-B7-H3 antibody h1702/h1703. No working empirical data demonstrating that the anti-B7-H3 antibody h1702/h1703 would be use for the intended claimed treatments. The specification lacks empirical data on the in vivo efficacy of the anti- B7-H3 antibody h1702/h1703 on subject including human. The experiments in the specification never successfully used the anti-B7-H3 antibody h1702/h1703 to treat any disease, any inflammation or any cancer.

The lack of any working examples is exacerbated because the invention is in a highly unpredictable art-fibrotic related disorders - and while the level of skill of in the art may be high, the state of the prior art is that it is in fact unknown and untested what are the underlying molecule and physiologic bases of the therapeutic effects of the anti-B7H3 antibody h1702/h1703 in the disease related to a B7-H3 positive cell with anti-B7-H3 antibody h1702/ h1703.

If the use disclosed is of such nature that the art is unaware of successful treatments with chemically analogous compounds, a more complete statement of how to use must be supplied.

The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements...However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims.” MPEP § 2164.03.

"Substantiating evidence may be in the form of animal tests which constitute recognized screening procedures with clear relevance to utility in humans. See Ex parte Krepelka, 231 USPQ 746 (Board of Patent Appeals and Interferences 1986) and cases cited therein." Ex parte Maas, 9 USPQ2d 1746.

Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.


7.  No claim is allowed.

 
8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 31, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644